Name: Commission Regulation (EC) No 1438/97 of 23 July 1997 derogating, for Spain, from the marketing standards applicable to melons
 Type: Regulation
 Subject Matter: Europe;  plant product;  marketing;  European Union law
 Date Published: nan

 Avis juridique important|31997R1438Commission Regulation (EC) No 1438/97 of 23 July 1997 derogating, for Spain, from the marketing standards applicable to melons Official Journal L 196 , 24/07/1997 P. 0064 - 0064COMMISSION REGULATION (EC) No 1438/97 of 23 July 1997 derogating, for Spain, from the marketing standards applicable to melonsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organization of the market in fruit and vegetables (1), and in particular Article 3 (3) thereof,Whereas Commission Regulation (EC) No 1093/97 of 16 June 1997 laying down marketing standards applicable to melons and water melons (2) lays down specific rules on the packaging and marking of those products;Whereas Article 3 (3) of Regulation (EC) No 2200/96 provides for the possibility of derogation from the standards in force for fruit and vegetables produced in a given region which are sold by the retail trade of the region for well-established traditional local consumption;Whereas, because of their shape, certain varieties of melons produced in Spain are traditionally sold in the region of production loose, i.e. after being loaded directly into the means of transport or a compartment of the means of transport; whereas, therefore, such a derogation should be allowed in certain regions of the territory of Spain;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 1. Notwithstanding Annex I to Regulation (EC) No 1093/97, melons with an elongated shape produced in Spain may be sold loose in the region of production by the retail trade.2. For the purposes of paragraph 1, the document or, where appropriate, the notice referred to in Article 5 (2) of Regulation (EC) No 2200/96, accompanying each consignment must bear, in addition to the other information required, the following indication: 'For sale by the retail trade in . . . (region of production) only`.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 297, 21. 11. 1996, p. 1.(2) OJ No L 158, 17. 6. 1997, p. 21.